Citation Nr: 1523955	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-28 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability, including as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to an initial rating higher than 10 percent for a left knee disability (patellofemoral pain syndrome).

5.  Entitlement to an initial rating higher than 10 percent for a right shoulder disability (rotator cuff tendonitis).

6.  Entitlement to an initial rating higher than 10 percent for a right foot disability (hallux abducto valgus [bunion]).

7.  Entitlement to an initial compensable rating for a left foot disability (plantar fasciitis).
8.  Entitlement to an initial compensable disability rating for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from July 2006 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record. At the July 2014 hearing, the Veteran submitted additional evidence and a waiver of initial RO consideration of the new evidence submitted.  38 C.F.R. § 20.1304. 



The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to an initial compensable rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Giving him the benefit of the doubt, the Veteran has right knee, right ankle, and back disabilities that are etiologically related to his active duty service.

2.  The most probative evidence of record demonstrates that the Veteran's left knee disability was manifested by painful limitation of motion and no more than slight instability; however, flexion limited to 45 degrees, extension limited to 10 degrees, ankylosis, or cartilage damage were not objectively demonstrated.

3.  The Veteran's dominant hand is his right hand.

4.  The most probative evidence of record demonstrates that the Veteran's right shoulder disability is manifested by no more than pain and weakness; there is no evidence of limitation of motion at shoulder level, flail shoulder or false flail shoulder, favorable or unfavorable ankylosis of the right shoulder joint, or fibrous union of the right shoulder.

5.  The Veteran is in receipt of the maximum schedular rating of 10 percent for hallux abducto valgus (bunion) on the right foot.

6.  The most probative evidence of record demonstrates that the Veteran's bilateral plantar fasciitis is manifested by the need for orthotics and pain on palpation; severe flatfoot with objective evidence of marked deformity, accentuated pain on manipulation and use, swelling or characteristic callosities have not been shown.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee, right ankle, and back disabilities, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Criteria for an initial evaluation higher than 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003-5260 (2014).

3.  Left knee instability warrants a 10 percent disability rating separate from the rating for degenerative joint disease.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5257 (2014).

4.  Criteria for an initial evaluation higher than 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.71a, DC 5201 (2014).

5.  Criteria for an initial evaluation higher than 10 percent rating for a right foot bunion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5280 (2014).

6.  Criteria for an initial 10 percent evaluation, but no more, for bilateral plantar fasciitis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5099-5020, 5276, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran asserts that he has a right knee disability either related to his service or to his service-connected left knee disability.  He also asserts that he has right ankle and back disabilities that are related to his service.

The service treatment records include records dated in August 2006 and April 2007 which reflect a right ankle sprain.  The only record which indicates a reference to back pain is in a March 2008 report of medical assessment.  An April 2007 chronological record of medical care reflects a complaint of a 9 to 10 month history of bilateral knee pain with insidious onset during much running at OCS.  No right knee or back disabilities were diagnosed.

On March 2010 VA examination, the examiner opined that with regard to whether the right knee disability was related to the left knee, one does not cause the other according to his past experience.  The examiner further opined that it is not unusual for an individual to have bilateral patellofemoral syndrome and the Veteran's claims file revealed that during active duty he complained about both knees being sore, the left worse than the right, but that did not mean the left one caused the right one and the examiner tried to make that clear.

The record includes a February 2011 private opinion from a physician's assistant who opined that the Veteran's right knee and right ankle disabilities are related to his service and were sustained in the same year.  She opined that his right ankle disability is related to an in-service sprain and that his right knee disability is secondary to his right ankle disability.

On July 2014 back and ankle conditions VA Disability Benefits Questionnaire examinations, the examiner diagnosed L-5 disc herniation right side and L4-5 degenerative joint disease and osteoarthritis of the right ankle.  

With regard to the right ankle, the examiner opined that the Veteran sustained an injury in service that may have been misdiagnosed and now suffers with posttraumatic degenerative joint disease. 

With regard to the back, the examiner opined that it is more likely than not related to his service considering his history of carrying a rucksack and continued complaints of back pain since service.

In light of the Veteran's in-service and post-service treatment and complaints of right knee pain, a right ankle sprain, and back pain, his July 2014 testimony, and February 2011 private and July 2014 VA opinions, the Board gives the Veteran the benefit of the doubt and finds that service connection for right knee, right ankle, and back disabilities is warranted.

Specifically, with regard to the back and right knee disabilities, the Board finds that the evidence demonstrates that the Veteran did sustain in an injury or disease of the right knee and ankle during a period of active service, but that symptoms of right knee and back disabilities were not chronic: the STRs indicate complaints of right knee and back pain, but are negative for any diagnosed right knee and back disabilities.  Despite the lack of chronic symptoms of right knee and back disabilities in service, the evidence does show continuous symptoms of right knee and back disabilities following service separation.

Further discussion of the evidence is simply not warranted.  Since service connection for a right knee disability is being granted on a direct basis, there is no need to consider secondary service connection. 

The nature and extent of these disabilities caused by service are not currently before the Board.

II. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

Left Knee

In the present case, entitlement to service connection for a left knee disability (patellofemoral pain syndrome) was granted in a February 2009 rating decision.  The RO assigned an initial 10 percent rating, effective June 22, 2008, the day following discharge from active service, pursuant to Diagnostic Code 5260, which addresses limitation of flexion.  38 C.F.R. § 4.71a (2014).  The Veteran contends that he is entitled to a higher rating for his left knee disability.

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 09-04.

Under 38 C.F.R. § 4.71a , Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees. 

Degenerative arthritis is evaluated under Diagnostic Code 5003.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation. 

To the extent Diagnostic Code 5257 may be applicable in this case, such code rates impairment based on recurrent subluxation or lateral instability of the knee, and provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As an initial matter, in an April 2013 rating decision the Veteran was awarded a temporary total disability rating based on convalescence from December 22, 2010 to January 31, 2011, for a left knee arthroscopy.  Medical records from this period will not be considered because the Veteran is already in receipt of a total disability evaluation during this time.

Turning to the merits of the claim, the STRs include a June 2007 report which reflects the Veteran was treating his left knee disability with NSAIDs and rest.  High velocity activities caused increased pain.  He was on a permanent profile for no running.  A July 2007 report reflects negative drawers, varus, and valgus tests.  McMurray's test revealed some discomfort.  Left knee range of motion was full.

An October 2007 MRI of the left knee indicated tendinosis versus traumatic abnormality of the patellar tendon, just inferior to the lower pole of the patella.

A January 2008 report reflects complaints of increased left knee pain with prolonged sitting, stairclimbing or running.  He denied any catching or locking or instability.  Examination indicated left knee pain with patellofemoral compression.  Medial and lateral joint line tests were negative.  Lachman' s and posterior drawer tests were also negative.  There was a full range of motion.  The assessment was tendonitis patellar and patellofemoral syndrome of the left knee.

On September 2008 VA general medical examination, the Veteran complained of difficulty with prolonged walking and standing and ambulating stairs.  He was also unable to fully squat.   He could no longer play soccer or any other sports.  However, the left knee disability did not actually affect his occupation as a teacher, because he could sit and move around as needed.  

He complained of popping, semi-locking with prolonged standing, and slight giving way, but he had not fallen.  Flare-ups occurred after prolonged driving which caused stiffness and additional limitation of motion.  He was functionally limited by pain, but was not limited by weakness, fatigability lack or endurance, or incoordination.  He intermittently wore a Neoprene brace with a metal stay on the left knee.  He received some pain relief with Celebrex.

Examination of the left knee revealed infrapatellar tenderness with medial parapatellar tenderness and crepitus.  Range of motion measurements revealed normal extension and 124 degrees flexion with pain, but he was able to flex up to 127 degrees with pain.  The examiner diagnosed patellofemoral syndrome.

VA treatment records include a March 2010 X-ray of the knees which showed no bony abnormalities or joint abnormality of either right knee.  There was an approximately 3.3 mm calcific loose body seen along the anterior aspect of the left patella in the sunrise view. 

On March 2010 VA joints examination, the Veteran presented with complaints of left knee pain rated from 6 to 8 out of 10 on the pain scale.  However, he was able to participate in low impact sports.  He had difficulty with prolonged standing, and continued to wear a left knee brace.  He reported only one flare of his left knee disability described as swelling in May 2009.

On left knee examination, there was a palpable click.  Range of motion measurements revealed normal extension and 110 degrees flexion.  There were no changes with repetition.  The knee was stable with respect to collateral and cruciate ligaments.  McMurray's sign was negative and no instability was noted.  X-ray examination of the left knee indicated no bony or joint abnormalities.

Private treatment records include a September 2010 MRI of the left knee which indicated moderate proximal patellar tendinosis with interstitial mucoid degeneration and mild subluxation.  There was an interstitial grade medial facet chondromalacia patella; intact cruciate and collateral ligaments; no lateral meniscal tear; and small joint effusion and non-thickened medial synovial plica.
The examiner stated that the left knee required a brace which gave him some comfort.

A September 2010 report reflects complaints of increasing left knee pain after he began working with a personal trainer in January 2010.  Rest, ice, Motrin and bracing provided only some relief.  He had constant achy pain rated 8 out of 10 on the pain scale.  He also had swelling, weakness, locking, giving way and catching of the extremity.  His symptoms were made worse by standing, walking, exercise, kneeling, squatting, and climbing stairs.   He no longer participated in sports such as basketball, soccer, and running due to his left knee disability.

On left knee examination there was no warmth, erythema or swelling or tenderness.  There was no crepitus or pain with motion.  Range of motion of the left knee was normal.  Mc Murray's test was positive, but stability tests were negative.  There was tenderness of the medial collateral and lateral collateral ligaments.  The assessment was tear of the medial cartilage or meniscus of knee, current and pain in joint shoulder region.  A left knee X-ray indicated no fracture or dislocation.  Joint spaces were well-preserved with normal alignment.  Lateral and medial joint spaces were intact.  He was advised to continue to wear a knee brace and was given a cortisone injection to the left knee.

An October 2010 report includes range of motion measurements which reflect normal extension and 123 degrees flexion.

In November 2010, on left knee examination there was no warmth, erythema, or swelling, but there was some tenderness.  Stability tests were negative while McMurray's test was positive.

In March 2011, the Veteran stated that he felt better with pain rated a 1 out of 10 on the pain scale with popping.  He denied swelling, numbness, tingling, and weakness, locking, giving way, or catching.

On examination of the left knee, there was no evidence of warmth, erythema, or swelling.  Surgical incisions were well-healed.  On range of motion testing, there was no crepitus or pain with motion.  Lachman' s and McMurray's tests, as well as posterior and anterior drawer signs were negative.  He was advised that he could gradually ease into jogging and running.  

A September 2010 report shows that a MRI review of his left knee revealed additional complaints of sharp stabbing and achy pain rated 7 out of 10 on the pain scale.

A March 2014 MRI of the left knee revealed subtle lateral infrapatellar edema/synovitis with lateral compression syndrome, but there was no evidence of acute surfacing meniscal tear or high-grade ligament injury.  

On VA knee and lower leg conditions DBQ in July 2014, the examiner diagnosed left knee patellofemoral joint disease.

Range of motion measurements of the left knee indicated 125 degrees flexion with objective evidence of painful motion beginning at 115 degrees.  Extension ended at 5 degrees with objective evidence of painful motion at 15 degrees.  He was able to perform repetitive-use testing with 2 repetitions.

Left knee post-test range of motion indicated 110 degrees flexion with 10 degrees extension.  There was no additional limitation in range of motion following repetitive-use testing.  Functional loss or impairment of the left knee after repetitive use testing was manifested by pain on movement, swelling, atrophy of disuses, and interference with sitting, standing and/or weight-bearing of the left knee.  There was tenderness or pain on palpation for joint line use or soft tissues of the left knee.  Strength testing was 4/5 indicative of active movement against some resistance.  Instability testing was negative, but there was a history of moderate recurrent patellar subluxation dislocation.  There was no history of meniscal conditions or surgery or joint replacement.  It was noted that he had left knee arthroscopy, patellofemoral chondroplasty symptomatic plica resection of the left knee, with no residual signs and/or symptoms due to the surgery.

He had scarring, but it was not painful and/or unstable or the total area of all related scars greater than 39 square centimeters.  He did not use any assistive device.  There was X-ray evidence of degenerative arthritis and of patellar subluxation.  

The Veteran complained of persistent intermittent left knee discomfort.  Functionally, he had left knee discomfort during periods of standing and/or sitting, going up and down stairs, as well as with squatting, bending, and stooping all of which were required physical abilities needed to perform his teaching duties.  
He had difficulty during a normal work day due to prolonged standing and/or sitting.  His condition affected his daily activity level and had prevented him from doing any physically active recreational activities such as exercise, which had resulted in weight gain.  Anti-inflammatory medications provided some relief.  

In July 2014, the Veteran testified that he experienced chronic left knee pain, locking, and instability.  He was awaiting another set of braces because the ones he had were broken.  He had difficulty with standing.  He said that the knee probably went out and locked on him about once or twice a day.  He said he experienced sharp pain and swelling for which he took anti-inflammatories and ice a couple of times per week.  He further testified that his treating physician recommended additional physical therapy and cortisone shots.

In sum, the totality of the evidence shows that the Veteran's left knee disability was manifested by pain on motion.  Left knee flexion was not limited to 45 degrees and extension was not limited to 10 degrees.  Rather, extension was normal and flexion was limited to no more than 80 degrees.  Under Diagnostic Code 5260 and 5261, the limitation of motion does not reach the level of a compensable evaluation.  Instead, the Veteran has been afforded a 10 percent evaluation for painful motion.  A higher evaluation is not warranted.

With regard to the DeLuca factors, the Board observes that the VA examiner and VA and private clinicians have noted the Veteran's complaints such as pain, weakness, and stiffness, and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the appellant to understand that this problem is the basis for the 10% rating).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss caused additional disability that approximated a 20 percent rating.  

The Board has considered an additional evaluation under Diagnostic Codes 5256, 5258, 5259, 5262 and 5263.  However, there is no evidence of ankylosis, dislocated semilunar cartilage or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

Further, the Board has considered an evaluation under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Based on the VA examination and clinical records, the Veteran does not have instability or subluxation.  However, in light of the fact that the Veteran was prescribed a brace for his left knee, consistently complained of left knee instability, and used a left knee brace throughout the rating period on appeal (indicating the presence of instability despite completely negative clinical findings), affording reasonable doubt in favor of the Veteran, the Board finds that separate 10 percent disability rating is warranted for his left knee under Diagnostic Codes 5003 and 5257 for knee arthritis and instability for the entire rating period on appeal.  38 C.F.R. § 4.71a.

The Board further finds that no separate compensable rating for the Veteran's left knee scar.  While a left knee scar was noted during a July 2014 VA examination, a separate compensable rating for the Veteran's scar is not warranted as none of the examinations or treatment records showed that it was deep or caused limited motion and cover areas at least six square inches (39 sq. cm.); was superficial and did not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; was superficial and unstable; or caused other disabling affects.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

While the Board understands the Veteran's central concern that his left knee disability has negatively impacted his quality of life and prohibited participating in sports, it is important for the Veteran to understand that the 10 percent disability evaluation and the separate 10 percent disability rating assigned herein indicate a significant impact on the Veteran's functional ability.  Such disability evaluations assigned by VA recognize the Veteran's painful motion and instability.  The critical question in this case, however, is whether the problems the Veteran cited meet the next highest level under the rating criteria (in excess of 10 percent).  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluation could not be justified, let alone a higher evaluation, specifically in light of the noncompensable flexion and extension measurements and negative ligament testing.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for left knee limitation of flexion.  However, a separate 10 percent disability rating is warranted for left knee instability. 

Right shoulder

In the present case, entitlement to service connection for a right shoulder disability (rotator cuff tendonitis) was granted in a February 2009 rating decision.  The RO assigned an initial 10 percent rating, effective June 22, 2008, the day following discharge from service, pursuant to Diagnostic Code 5201, which addresses limitation of motion of the arm.  38 C.F.R. § 4.71a (2014).  The Veteran contends that he is entitled to a higher rating for his right shoulder disability.  In this regard, the Veteran is right-hand dominant.  See, March 2010 VA examination.

Diagnostic Code 5201 provides a 20 percent rating is warranted when motion of the major arm is limited to shoulder level, a higher 30 percent rating is warranted when arm motion is limited to midway between the side and shoulder level.  38 C.F.R. § 4.71a.  Plate I reflects normal flexion and abduction of the shoulder is from 0 to 180 degrees and normal internal and external rotation are both to 90 degrees.  38 C.F.R. § 4.71.

Turning to the merits of the claim, on September 2008 VA general medical examination the Veteran presented with complaints of right shoulder pain described as pressure or tight feeling and not overt or severe pain.  When present, pain was constant but generally lasted only part of the day with no prolonged flare-ups.  It was usually just present in those certain positions and there had not been any episodes of duration.  It affected his activities of daily living only on reaching up and out causing him to use his left hand, but did not affect his occupation and he was not receiving any treatment.  

Examination of the right shoulder revealed anterior crepitus with rotation.  Range of motion measurements revealed forward flexion from 0 to 142 degrees with pain, beginning at 135 degrees.  He was able to passively flex another 5 degrees to 147 degrees.  Abduction was from 0 to 115 degrees actively with pain beginning at 90 degrees; he was able to passively abduct slightly further to 125 degrees.  Posterior extension was from 0 to 95 degrees, with end point pain.  External rotation was from 0 to 75 degrees without pain.  Adduction was from 0 to 45 degrees without pain.  There was no significant change after three repetitions.

On March 2010 VA examination, the Veteran was able to raise his right arm 90 degrees with pain.  He had to force the right arm further over his head.  Due to pain, he tried to minimize overhead reaching.  Carrying items greater than 10 or 15 pounds in weight caused his shoulder to ache.  Pain ranged from 7 to 8 out of 10 on the pain scale with overhead reaching.  Driving and some physical activities, such as throwing a ball with his dominant right arm, caused pain.

Range of motion measurements of the right shoulder indicated 130 degrees abduction due to pain.  Range of motion was not limited by fatigue or lack of endurance.  There was 120 degrees of forward flexion on repetitive motion, but was further limited by pain, fatigue, or lack of endurance.  Forward flexion was limited by pain.  External rotation was full to 45 degrees even on repetitive use testing.  Internal rotation to the belt line was the same as external rotation and internal rotation of the left arm without pain or fatigue on repetitive use testing.  There was a positive right shoulder impingement sign.  However, manual testing of right shoulder range of motion on external rotation and lift off were normal.  The right shoulder was sore to palpation primarily over the anterior and lateral rotator cuff.

The examiner opined that the Veteran had clinical signs of chronic tendinosis of the right shoulder which limited him in certain activities of daily living like reaching for the upper shelf to pick up a cup or bowl out of the cupboard.  However, he was able to continue working as a school teacher while minimizing the activities that would aggravate the shoulder.  

An August 2010 X-ray of the right shoulder indicated no bony or joint abnormality.

A September 2010 report reflects complaints of right shoulder pain rated 7 out of 10 on the pain scale for which Icy Hot and anti-inflammatory medications were recommended.  He complained of constant pain, weakness, swelling, and a limited range of motion.  However, movement also helped to decrease discomfort in addition to rest, ice, and electrical stimulation.  He was also given a cortisone injection.  

On examination, there was no erythema, swelling, or tenderness of the right shoulder.  Range of motion measurements showed no popping or crepitus.  There was 40 degrees forward flexion and 40 degrees abduction with normal extension and internal rotation.  No laxity was noted and strength was normal.

A September 2010 MRI of the right shoulder indicated no rotator cuff tendon tear; mild AC joint arthrosis and a type II-III distal acromion process with minimal spurring; no subacromial-subdeltoid bursal effusion; minimal inflammation of the rotator cuff, no SLAP lesion or tearing of the intra-articular or extra-articular biceps tendon.  No glenohumeral joint effusion, synovial proliferation or advanced arthropathy.

An October 2010 report includes range of motion measurements of the right shoulder which reflect 116 degrees flexion, 102 degrees abduction, 34 degrees internal rotation, 36 degrees external rotation, and 30 degrees extension.  He was unable to lift a weight to waist level, but was able to do other activities with pain.

A November 2010 report indicates a complaint of constant right shoulder pain rated an 8 out of 10 on the pain scale.  He did physical therapy once or twice per week and home exercises 3 to 5 times per week with minimal relief.  Inspection revealed no erythema or swelling.  There was some tenderness.  On range of motion there was no popping or crepitus and 40 degrees forward flexion and abduction.  External rotation, abduction and internal rotation were normal.  He received a cortisone shot in his shoulder.

Private records include a February 2011 report which indicates that he was last seen in November 2011 when he received a cortisone injection to his right shoulder.  He described pain as an intermittent sharp ache rated 4 out of 10 on the pain scale.  He experienced grinding, tightness, and stated that the right shoulder fatigued quicker than the left shoulder.  He continued to participate in a home strengthening and stretching program three to five times per week.  He was not taking any medication.  On examination, there was no atrophy, erythema, swelling or scapular winging, or tenderness to palpation. 

Range of motion measurements revealed 130 degrees forward flexion, 145 degrees abduction and popping.  On passive range of motion, abduction and forward flexion were normal.  Strength testing was normal on abduction, internal rotation, but only 4+/5 on abduction.

In March 2011, he was diagnosed with right shoulder impingement syndrome.

A March 2014 MRI of the right shoulder revealed attenuation and curvature undersurface of the acromion with minimal acromioclavicular degenerative change.

On July 2014 VA shoulder and arm conditions DBQ the examiner diagnosed impingement and shoulder pain.  Range of motion measurements included 125 degrees flexion with pain at 120 degrees and 120 degrees abduction with pain at 90 degrees.  He was able to perform repetitive-use testing with three repetitions flexion ended at 130 degrees and abduction ended at 120 degrees.  There was no additional limitation in range of motion of the shoulder and arm following repetitive use testing and he did not have any functional loss and/or functional impairment of the shoulder and arm.  There was localized tenderness or pain on palpation of joint/soft tissue biceps tendon and there was guarding.  Muscle strength testing of the right shoulder was 4/5 on abduction and 4/5 on forward flexion.  There was no ankylosis of the glenohumeral articulation (shoulder joint).  Hawken's impingement test as positive as well as external rotation/infraspinatus strength test.  There was a history of mechanical symptoms (clicking, catching).  There was no history of recurrent dislocation.  It was noted that he also had degenerative changes of the AC joint.  Corss-body abduction test was positive on the right shoulder.  Had no total shoulder joint replacement.  The Veteran had arthroscopic surgery of the right shoulder in October 2012.  There were scars from the surgery, but they were not painful or unstable or the total area of all related scars greater than or equal to 39 square centimeters.  There was X-ray evidence of degenerative or traumatic arthritis.

In the medical history section, it was noted that an MRI was performed which resulted in a diagnosis of a partial rotator cuff tear and subacromial decompression.  He stated he had intermittent discomfort in his right shoulder with exertional overhead activities with associated weakness and diminished range of motion.  Flare-ups and functional impact was described as difficulty with overhead activities while teaching and carrying heavy objects.  Chronic signs of impingement and rotator cuff symptoms continued following arthroscopic right shoulder surgery.
 
In July 2014, the Veteran testified that he experienced a lot of popping in the right shoulder and experienced a limited range of motion.  He testified that dull achy pain interfered with activities of daily living and that he did not do any overhead reaching.

Applying the relevant rating criteria, the Board notes that a rating in excess of 10 percent for the Veteran's right shoulder disability is not warranted.  Based on the evidence of record, a rating in excess of 10 percent is not warranted.  Specifically, the Veteran underwent VA examinations in September 2008, March 2010 and July 2014 where he complained of pain and the inability to lift heavy objects.  However, during these VA examinations, he displayed a minimum flexion of 120 degrees and abduction of 115 degrees, both of which are above shoulder level.  Moreover, there is no indication of any addition limitation of motion on range of motion testing.  Therefore, a rating in excess of 10 percent is not warranted for the Veteran's right shoulder.
In sum, the totality of the evidence shows that the Veteran's right shoulder disability was manifested by limitation of motion to no less than flexion of 120, and abduction of 115 degrees, both of which are above shoulder level.  While records dated in September and November 2010 reflect forward flexion and abduction to 40 degrees, those measurements appear to be outliers as prior and subsequent range of motion findings show normal forward flexion to 120 degrees on March 2010 VA examination and forward flexion 20 116 degrees and abduction to 102 degrees in October 2010.  The most probative evidence in this regard does not show limitation of motion of the major right arm to shoulder level at any point during the period on appeal.  Accordingly, a higher rating for the right shoulder is not warranted under DC 5201.

More recently, in the July 2014 VA examination report, the Veteran was only limited to 125 degrees flexion with pain at 120 degrees, and 120 degrees abduction with pain at 90 degrees.  There was no additional limitation in range of motion of either shoulder or arm following repetitive use testing.  Accordingly, a 10 percent evaluation is warranted for limitation of motion.  The Board has considered the DeLuca factors, but has determined that there is no functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. 

The Board has considered an additional evaluation under Diagnostic Codes 5200, 5202 and 5203.  However, there is no evidence of ankylosis of scapulohumeral articulation, other impairment of the humerus, or impairment of the clavical or scapula.  While the Veteran has The Board acknowledges that in July 2014 the Veteran testified that he felt as if his right shoulder was dislocated, on July 2014 VA examination there was no history of recurrent dislocation of the right shoulder.  
Further, as noted in the November 2011 examination report, May 2011 x-rays of the right shoulder show normal acromioclavicular joint spaces with no bony fracture, dislocation or subluxation. The diagnosis was normal right shoulder. As such, an increased rating cannot be assigned under Diagnostic Codes 5200, 5202 or 5203.  38 C.F.R. § 4.71a , Diagnostic Codes 5200, 5202, 5203 (2014).

The Board further finds that no separate compensable rating for the Veteran's right shoulder scar.  While a left knee scar was noted during a July 2014 VA examination, a separate compensable rating for the Veteran's scar is not warranted as none of the examinations or treatment records showed that it was deep or caused limited motion and cover areas at least six square inches (39 sq. cm.); was superficial and did not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; was superficial and unstable; or caused other disabling affects.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

While the Board understands the Veteran's central concern that his right shoulder disability has negatively impacted his quality of life and causes difficulty with overhead activities and carrying heavy objects, it is important for the Veteran to also understand that without some problems associated with his right shoulder disability there would be no basis for a compensable evaluation (zero), let alone a 10 percent evaluation.  Without consideration of the problems he cited and the other issues he has with his right shoulder at this time, the current evaluation could not be justified.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a right shoulder disability.

Right foot

In the present case, entitlement to service connection for a right foot disability (10 percent for a right foot disability (hallux abducto valgus (bunion)) was granted in a February 2009 rating decision.  The RO assigned an initial 10 percent rating, effective June 22, 2008, the day following discharge from service, pursuant to Diagnostic Code 5280, which addresses unilateral hallux valgus.  38 C.F.R. § 4.71a (2014).  The Veteran contends that he is entitled to a higher rating for his right foot disability.

As an initial matter, in an April 2013 rating decision the Veteran was awarded a temporary total disability rating based on convalescence from June 1, 2012 to August 31, 2012.  Medical records from this period will not be considered because the Veteran is already in receipt of a total disability evaluation during this time.

DC 5280 provides for a maximum 10 percent rating where hallux valgus is "severe," if equivalent to amputation of the great toe; or where there has been an operation with resection of the metatarsal head.  See 38 C.F.R. § 4.71a, DC 5280.  A higher evaluation under the currently-assigned Diagnostic Codes is unavailable to the Veteran because he is already in receipt of the maximum 10 percent evaluation applicable to his right foot bunion.

The Board notes that ratings of 10, 20, 30, and 40 percent are available for 'other foot injuries' under DC 5284.  The Board finds that the best code to evaluate his disability, however, is the DC that clearly indicates it is evaluating the condition at issue: hallux valgus.  There is no basis to evaluate this condition under any other DC.  The DC is clearly and unambiguously devised to address the disability at issue. 

In any event, to warrant a compensable rating under this code (5284), there must be at least moderate disability.  See 38 C.F.R. § 4.71a.  Words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  There is significant evidence against this finding. 

Turning to the merits of the claim, on September 2008 VA feet examination, the Veteran complained of right foot pain, redness, weakness, and lack of endurance with walking and standing.  There was no swelling or fatigability.  There were no flare-ups and he was able to stand for up to one hour and walk 1 to 3 miles.  His stride was normal without antalgic gait.  The examiner diagnosed a bunion on the right foot

On February 2011 VA feet examination, the Veteran complained of right foot pain with walking and standing.  He was functionally limited by prolonged standing and walking.

On right foot examination, there was no evidence of swelling, instability, weakness, other, abnormal weight bearing.  There is evidence of painful motion and tenderness.  There was objective evidence of painful motion at the 1st MTPJ motion is painful and pain to touch at the plantar heel.   The hallux was laterally deviated 25 degrees.  Dorsi and plantar flexion was 70 and 20 degrees, respectively.  There was no skin or vascular foot abnormality.  Gait was normal. 

X-ray examination of the right and left foot with weight-bearing showed hallux valgus deformity involving the first metatarsal-phalangeal joints with the right side slightly more prominent.  There was a small left posterior calcaneal spur.  

The examiner diagnosed hallux abducto valgus and plantar fasciitis of the right foot bunion with had no effects on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, grooming or driving and only a moderate effect on exercise and sports.   

At that time, he was employed full time less than 1 year and had missed less than 1 week of employment in the last 12-month period due to illness and doctor's visits.  

On July 2014 VA foot conditions Disability Benefits Questionnaire examination, the examiner diagnosed flatfoot (pes planus) of the right foot and hallux valgus of the right foot.  On examination, there was pain on increased activity to the right foot.  There was no report of functional loss or impairment of the foot.  There was no pain on use or manipulation of right foot.  There was no indication of swelling or characteristic calluses or extreme tenderness of the plantar surfaces on one or both feet.  However, there was decreased longitudinal arch height on both feet with weight-bearing.  While there was marked pronation, there was no objective evidence of marked deformity of the feet or weight-bearing line fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon.
There was pain on manipulation of the right foot on examination.  Functional loss or impairment included less movement than normal of the right foot and pain on movement.  There was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or with repetitive testing.  The examiner noted that he did not use any assistive device, but would benefit from orthotics.

In July 2014, the Veteran testified that he had pain in the bunion area and indicated that he only received some pain relief as a result of the June 2012 surgery.  The right foot disability caused limited motion of the right foot and interfered with driving.

The medical evidence of record does not show that the Veteran has moderate foot injuries or greater to warrant a compensable evaluation under Diagnostic Code 5284.  While the July 2014 VA examiner recommended orthotics, the February 2011 VA examiner indicated that the right foot disability had no effects on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, grooming or driving and only a moderate effect on exercise and sports.   

The Board finds that the evidence shows the Veteran's right hallux valgus is at most mild and does not manifest with any disabling symptoms.  Therefore, the evidence does not support that the Veteran's hallux valgus is severe enough to be compensable under Diagnostic Code 5284.

However, based on the evidence of record which includes a diagnosis of plantar fasciitis of the right foot, a separate compensable rating of 10 percent under DC 5276 is warranted.  While there is evidence of pain along the plantar aspect of the right foot, the Board finds that those symptoms do not rise to the level of a foot injury that is "moderately severe" in nature, as the plantar fasciitis does not appear to lead to marked physical limitation.  Therefore, as there have been indications of pain upon use and manipulation of the foot, a separate 10 percent rating, but no more, is warranted for plantar fasciitis in the right foot.


Left foot

In the present case, entitlement to service connection for a left foot disability (plantar fasciitis) was granted in a February 2009 rating decision.  The RO assigned an initial noncompensable (zero percent) rating, effective June 22, 2008, the day following discharge from service, 38 C.F.R. § 4.71a, DC 5999-5020 (addressing synovitis).  Based on the evidence of record, the Board determines that this is not the most applicable diagnostic code for plantar fasciitis.  Rather, the most appropriate diagnostic code is 38 C.F.R. § 4.71a, DC 5276 (2014). 

Under DC 5276, a 10 percent rating is warranted for bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, and pain on manipulation and use of the feet.  A 20 percent rating (unilateral) or 30 percent rating (bilateral) is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

As previously discussed, foot disorders may also be rated under 38 C.F.R. § 4.71a, DC 5284, which provides a 10 percent rating for a "moderate" disability of the foot and a 20 percent rating for a disability of the foot that is "moderately severe."

Turning to the merits of the claim, on September 2008 VA feet examination, the Veteran complained plantar fasciitis of the left foot manifested by pain, heat, stiffness, fatigability, weakness, and lack of endurance in the heel and arch plantarly with walking and standing.

On left foot examination, there was objective evidence of tenderness, pain to touch at the medial plantar heel.  The examiner diagnosed plantar fasciitis of the left foot.  It was noted that he was a teacher employed full time and did not miss any days from work during the last 12-month period.  

On February 2011 VA feet examination, the Veteran presented with continued complaints of heel pain with a fair response to treatment which included pain medication and stretching.  There was no history of hospitalization, surgery, or trauma to the foot.  There was no evidence of swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, or other symptoms.  Pain in the left foot was in the plantar heel.  He was functionally limited by no prolonged standing or walking and wore an orthotic insert for plantar fasciitis.  

On left foot examination, while there was evidence of tenderness and pain to touch at the plantar heel, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing. 

Plantar fasciitis of both feet was diagnosed with only a moderate effect on chores.

On July 2014 VA foot conditions DBQ examination, examination of the feet was negative for objective evidence of any marked deformity of the feet or weight-bearing line fall over or medial to the great toe, but there was marked pronation of both feet and orthotics were recommended.  The examiner noted that he did not use any assistive device but would benefit from orthotics.

In July 2014, the Veteran testified that he experienced daily pain rated between 4 to 7 on the pain scale and stated that he wore prosthetics in his shoes.  

Applying the relevant rating criteria, the Board notes that an initial rating of 10 percent for the Veteran's plantar fasciitis of the left foot, but no higher, is warranted under DC 5276.  While there is evidence of pain along the plantar aspect of the right foot, the Board finds that those symptoms do not rise to the level of a foot injury that is "moderately severe" in nature, as the plantar fasciitis does not appear to lead to marked physical limitation.  Therefore, as there have been indications of pain upon use and manipulation of the foot, an increased rating of 10 percent rating, but no more, is warranted for plantar fasciitis in the left foot.

While the Board understands the Veteran's central concern that his left foot disability has negatively impacted his quality of life and causes difficulty with some chores, it is again important for the Veteran to also understand that without some problems associated with his left foot disability there would be no basis for a compensable evaluation (zero), let alone the 10 percent disability rating assigned herein indicate a significant impact on the Veteran's functional ability.  Without consideration of the problems he cited and the other issues he has with his left foot at this time, the current evaluation could not be justified.

Accordingly, the Board finds that a 10 percent disability rating is warranted for left foot plantar fasciitis.
 
Additional Considerations

With regard to his right shoulder and bilateral feet disabilities, the Veteran is competent to report his current fatigue, pain, and weakness as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of his right shoulder, left knee, and bilateral foot disabilities according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's right shoulder, left knee and bilateral foot disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for her increased disability claims, the applicable rating criteria contemplate all impairment resulting from his right shoulder, left knee, and bilateral feet disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaint of pain and fatigue due to his disabilities.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects the Veteran continues to be employed.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected right shoulder and bilateral feet disabilities.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Again (not to be repetitious), it is the Veteran's statements overall that provide the basis for the current evaluations, without which the objective medical evidence would not support some the current evaluations, let alone higher evaluations.     

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Veteran's claims for service connection for right knee, right ankle, and back disabilities are is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues. 

With regard to the Veteran's increased rating claims, these claims arise from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning current severity of his service-connected right shoulder, left knee, and bilateral foot disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations and opinions were obtained in September 2008, March 2010 and July 2014.  In sum, the Board finds that the examination reports and opinions, as a whole, shows that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  

In this regard, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted, as requested by the Veteran, through his representative, in the April 2015 Informal Hearing Presentation.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right shoulder, left knee, and bilateral foot disabilities since the most recent VA examinations.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for a right knee disability is granted.

Service connection for a right ankle disability is granted.

Service connection for a back disability is granted.

An initial rating higher than 10 percent for a right shoulder disability (rotator cuff tendonitis), is denied.

An initial rating higher than 10 percent for a left knee disability, is denied.

A separate 10 percent evaluation for left knee instability is granted.

An initial rating higher than 10 percent for a right foot disability (hallux abducto valgus (bunion)), is denied.

An initial rating of 10 percent for bilateral plantar fasciitis, is granted.


REMAND

In a June 2014 rating decision the RO granted service connection for migraine headaches and assigned a noncompensable (zero percent) disability rating.  The Veteran expressed disagreement with the rating decision that same month.  The RO has not yet issued the Veteran a statement of the case (SOC) which addresses this issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to an initial compensable rating for service-connected migraine headaches must be remanded for additional action.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing the issue of entitlement to an initial compensable rating for service-connected migraine headaches.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


